Citation Nr: 1128560	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which assigned the Veteran a 20 percent evaluation for his previously noncompensable evaluation for hepatitis C, effective January 18, 2007-the date on which the Veteran filed his claim for increase.  The Veteran timely appealed his assigned evaluation.


FINDINGS OF FACT

1.  For the period prior to October 26, 2007, the Veteran's hepatitis C was manifested by daily fatigue, malaise, nausea and vomiting, without any weight loss-either minor or substantial- and there is no indication of bed rest prescribed by a physician.

2.  From October 26, 2007 until December 29, 2008, the Veteran's hepatitis C was manifested by daily fatigue, malaise, nausea and vomiting, as well as a loss of appetite and substantial weight loss; the symptomatology was not near-constant and debilitating, the Veteran was only unable to work 2 or 3 days a week by his own report, and no physician ever prescribed bed rest.

3.  From December 29, 2008, the Veteran's hepatitis C was manifested by daily fatigue, malaise, nausea and vomiting, as well as body aches and a loss of sexual drive, with no demonstrated weight loss-either minor or substantial-and no showing of physician-prescribed bed rest.



CONCLUSIONS OF LAW

1.  Prior to October 26, 2007, the criteria for an evaluation in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345-7354 (2010).

2.  From October 26, 2007 until December 29, 2008, the criteria for an evaluation of 60 percent for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345-7354 (2010).

3.  From December 29, 2008, the criteria for an evaluation in excess of 20 percent for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345-7354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

Here, the Veteran was sent a letter in May 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  That letter provided information as to what evidence was required to substantiate the claim for increased evaluation and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Such information was reiterated in a June 2009 letter, which also provided the specific schedular criteria for evaluating hepatitis C.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that the Veteran's claim of entitlement to an increased evaluation for noncompensable hepatitis C was received by the RO on January 18, 2007.  The July 2007 rating decision assigned a 20 percent evaluation for that disability, effective January 18, 2007.  The Veteran has asserted that he is entitled to a higher evaluation than currently assigned.

The Veteran's Hepatitis C has been evaluated under Diagnostic Code 7345-7354.  That code section provides a 20 percent evaluation for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent evaluation is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent evaluation is assigned for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent evaluation is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2010).  

Note (1) to Diagnostic Code 7354 indicates that sequelae, such as cirrhosis or malignancy of the liver, should be evaluated under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 or under a diagnostic code for sequelae.  Id.  Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

The regulations define "substantial weight loss" as a weight loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  "Minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" is defined as the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2010).

After filing his claim, the Veteran underwent a VA examination in June 2007.  He complained of constant fatigue for many years, though he only sought treatment in March 2007 due to not having insurance.  He reported progressively worsening symptomatology over the years.  He had not experienced any incapacitating episodes over the last 12-month period.  On examination, the Veteran was not shown to have any extra-hepatic liver disease symptoms, though he was shown to have near-constant fatigue and malaise, and intermittent nausea and vomiting.  There was no right quadrant pain or anorexia.  The Veteran weighed 182 pounds, down from 195, but the weight loss was related to a motor vehicle accident in 1998.  The Veteran had not experienced a recent weight change.  There was no evidence of malnutrition, and abdominal examination was normal.  Labs demonstrated that the Veteran had hepatitis C genotype 1, and the Veteran was diagnosed with hepatitis C.  The Veteran was employed full time as a truck driver, and his hepatitis C was not found to have any significant effects on the his employment, though he was moderately effected in his chores, shopping, exercise, sports, recreation and traveling due to his symptomatology.  The Veteran fatigued easily and had to be careful not to overexert himself, as fatigue would exacerbate his nausea, vomiting, and right quadrant pain.  

The VA treatment records from September 2007 through April 2009 demonstrate that on October 19, 2007, the Veteran presented for examination in order to begin anti-viral treatment for his hepatitis C after a biopsy in July 2007 demonstrated portal fibrosis; baseline labs were ordered at that time.  On October 26, 2007, he was seen again for a follow-up appointment after beginning his medications.  The Veteran stated that he had been nauseous and had lost his appetite since beginning his medications.  The Board notes a December 29, 2008, treatment note demonstrates he had completed his anti-viral medication treatment and that his appetite had returned to normal following withdrawal of medications.  The Veteran had regained approximately 40 pounds from his nadir weight.  In the intervening treatment reports, the Veteran is generally shown to have continued complaints of fatigue, nausea, and shortness of breath on exertion.

The Veteran submitted a November 2007 statement indicating that he was taking medication at that time that caused a loss of energy, dizziness, vomiting, confusion, sleep impairment, and cold-like symptoms.  He indicated that it was difficult to work due to having medical appointments every Friday.  Additionally, in his March 2008 substantive appeal, the Veteran endorsed daily fatigue, and anorexia with weight loss, noting that at that time he was at 161 pounds and was progressively losing weight.  He also had nausea, vomiting, and upper body and shoulder pain that was sharp in nature.  He stated that he had consistent "episodes or days of incapacitation-weekly, not daily, [where he] must stop and rest or catch my breath often with any physical activity."  He had progressively lost energy and could no longer work daily, noting that he missed at least 2 or 3 days of work per week at that time.  

The Veteran underwent another VA examination in August 2009.  At that time, he reported that he was in remission and that he had completed anti-viral medications.  He stated that during the treatment phase, he was very tired, nauseated, and had random aches all over his body.  He continued to have fatigue, random aches, and decreased sexual drive.  He used marijuana to control his nausea.  There were no incapacitating episodes within the last 12-month period.  The Veteran did not have any extra-hepatic manifestations of liver disease, malaise, right quadrant pain, or weight loss, though he did have near-constant fatigue and anorexia, as well as intermittent nausea and vomiting.  The Veteran weighed 183 pounds and was noted as not having a weight change.  There was no evidence of malnutrition and abdominal examination was normal.  Labs from June 2007 demonstrated that the hepatitis C genotype 1, and a July 2007 liver biopsy demonstrated chronic hepatitis C with mild activity, portal fibrosis, slight fat infiltration, and no iron.  The Veteran was diagnosed with hepatitis C in remission, with grade II liver fibrosis.  

Also at the August 2009 examination, the Veteran reported that he had been employed full time as a truck driver for more than 20 years and that he had lost approximately 4 weeks over the past 12-month period due to medical appointments.  The examiner indicated that the hepatitis symptoms affected the Veteran's employment.  Specifically, his weakness and fatigue, as well as his nausea and soft stools, which required him to go to the bathroom within minutes of eating.  The Veteran was moderately affected in his ability to do chores, shopping, exercise, traveling and recreation, and was prevented from participation in sports.

On the basis of the foregoing evidence, the Board finds that a 60 percent evaluation is warranted for the period of October 26, 2007, until December 29, 2008, but that an evaluation in excess of 20 percent prior to October 26, 2007 and for the period beginning December 29, 2008, is not warranted.  The reasoning is as follows.

Prior to October 26, 2007, the Veteran was shown to have daily fatigue, malaise, nausea and vomiting.  His weight loss from 195 pounds to 182 pounds in 1998 was related to his motor vehicle accident and not to his hepatitis C symptomatology.  Additionally, the Veteran's weight had not changed since 1998, as noted in his June 2007 VA examination.  Moreover, the Veteran reported during that examination that he did not have any incapacitating episodes within the past 12-month period, and there is no evidence of record that demonstrating that the Veteran was prescribed bed rest by a physician at any time prior to October 26, 2007.  Thus, for the time period in question, his symptomatology more closely approximates to the criteria for a 20 percent evaluation under Diagnostic Code 7354, and an evaluation in excess of 20 percent for the period prior to October 26, 2007 must be denied.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354.

However, for the period from October 26, 2007, until December 29, 2008, the Board finds that a 60 percent evaluation is warranted.  On October 19, 2007, the Veteran had agreed to begin anti-viral treatment regimen, but had not yet started taking medication at that time.  Sometime prior to October 26, 2007, the Veteran began his anti-viral treatment regimen for his hepatitis C.  On October 26, 2007, the first notation of any adverse symptomatology is shown in the record, which includes daily fatigue, malaise, and a loss of appetite.  The evidence of record demonstrates that from the start of his anti-viral treatment regimen until December 29, 2008, the Veteran lost approximately 40 pounds from his baseline weight of 182 pounds, as noted in the VA report dated December 29, 2008.  Such weight loss totals more than 20 percent of his baseline weight and therefore represents a substantial weight loss during the period from October 26, 2007, until December 29, 2008.  See 38 C.F.R. § 4.112.  The Board notes that during that period, the Veteran continued to complain of daily fatigue, malaise, nausea, vomiting, and dizziness.  Such evidence of symptomatology throughout that period of time more closely approximates the criteria necessary for a 60 percent evaluation.  

While a 60 percent evaluation is warranted from October 26, 2007, to December 29, 2008, an evaluation in excess of that amount is not justified.  Indeed, 
the preponderance of the evidence does not demonstrate that the Veteran's symptomatology was near-constant and debilitating.  Specifically, while the record indicates daily fatigue, malaise, nausea, vomiting and loss of appetite, including substantial weight loss, such symptoms do not appear to have prevented the Veteran from continuing to work at least 4 to 5 days during the week.  The Board notes that the Veteran's statements in November 2007 and his March 2008 substantive appeal indicate that he was having difficulty working, but that such ability to work appeared to be due to his having to attend medical appointments rather than due to his symptomatology.  Additionally, the Board notes that there is no documentation of any physician-prescribed bed rest, nor did his treatment providers ever state that his symptomatology was debilitating in nature.  Thus, the Board finds that the disability picture does not more closely approximate the criteria necessary for the next-higher 100 percent rating in this case.

Therefore, the Board grants a 60 percent evaluation for the period from October 26, 2007-the date on which the evidence of record first documents that the Veteran had began anti-viral treatment and was having adverse symptomatology, including loss of appetite-until December 29, 2008-the date on which it was noted that the Veteran had completed his anti-viral treatment regimen and had regained the lost weight, returning to his baseline weight.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354.

For the period beginning December 29, 2008, the evidence of record demonstrates continued daily fatigue, malaise, nausea and vomiting, as well as body aches and a loss of sexual drive.  However, the Veteran's baseline weight had been regained as of December 29, 2008, as noted in that VA treatment note.  His weight at the August 2009 VA examination is shown to be 183 pounds, which is higher than the beginning baseline weight.  Thus, there is no evidence to demonstrate that after December 29, 2008 the Veteran suffered from any weight loss, either major or minor.  There is also no evidence of record noting indicating any physician-prescribed bed rest during the period in question.  In fact, the Veteran reported none during his August 2009 VA examination.  Accordingly, the Board finds that for the period beginning December 29, 2008, the Veteran's symptomatology more closely approximates the criteria for a 20 percent evaluation, and thus the Board must deny the claim for that period.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hepatitis C, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to hepatitis C, but instead the most recent evidence from the Veteran's August 2009 VA examination demonstrates that the Veteran is still employed full time as a truck driver.  While the Board is cognizant that the Veteran has asserted in his March 2008 substantive appeal that he was unable to work because of his hepatitis C, he also stated at that time that he was prevented from working only 2 or 3 days a week.  Moreover, he specifically reported a reduction of wages at that time, due to his loss of work, but stated that he was still working.  As the Veteran was still employed during that period of time, the Board does not find that the preponderance of evidence demonstrates a preclusion of substantially gainful employment at any time throughout the appeal period.  Since a preponderance of such does not exist in this case, and as the Veteran has been employed throughout the appeal period, the Board finds that a remand for such an opinion as to whether the Veteran's hepatitis C precludes substantially gainful employment is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


						(CONTINUED ON NEXT PAGE)




ORDER

An evaluation in excess of 20 percent for hepatitis C, for the period prior to October 26, 2007, is denied.

A 60 percent evaluation for hepatitis C, for the period of October 26, 2007, until December 29, 2008, is granted, subject to the regulations controlling the payment of monetary benefits.

An evaluation in excess of 20 percent for hepatitis C, for the period beginning December 29, 2008, is denied.




____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


